United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-40
Issued: May 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 5, 2012 appellant, through his attorney, filed a timely appeal of a June 27,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a back injury on
April 25, 2011.
On appeal counsel argues that appellant has submitted sufficient evidence to establish a
work-related aggravation of his low back condition on April 25, 2011.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 2, 2011 appellant, then a 57-year-old electronic technician, maintenance, filed a
traumatic injury claim alleging on April 25, 2011 that he bent over to unlock a mail processing
machine and ruptured discs in his back. He received an authorization for medical treatment from
the employing establishment on April 25, 2011 due to his complaint of a sharp pain in the left
side of his back near his kidney. Appellant submitted a note dated April 28, 2011 from
Dr. Michael C. Russonella, an osteopath, diagnosing lumbar strain and spinal stenosis.
OWCP requested additional factual medical evidence in support of appellant’s claim on
May 5, 2011. Appellant resubmitted the medical evidence of record including physical therapy
notes. In an April 25, 2011 report, Dr. Russonella stated that appellant had a work-related injury
on April 25, 2011. He diagnosed low back pain syndrome, right lower extremity radiculopathy
and multiple level spondylolysis with facet hypertrophy. On April 28, 2011 Dr. Russonella
again opined that appellant had low back pain syndrome with multiple levels of spondylolysis as
well as facet hypertrophy and spinal stenosis.
The employing establishment controverted appellant’s claim on May 17, 2011. It argued
that he could not have sustained a back injury on April 25, 2011 as he merely bent over to unlock
a lock. The employing establishment noted that appellant was not straining to lift and stated that
his degenerative disease should not have resulted from one physical action.
On May 23, 2011 Dr. Russonella noted that appellant reported injuring himself at work
on April 25, 2011. He stated that appellant reported lifting something heavy at work and that he
aggravated his low back. Dr. Russonella opined that appellant sustained a work-related injury.
He noted that appellant had a January 2011 slip and fall from which he had recovered with no
disability.
By decision dated June 7, 2011, OWCP denied appellant’s claim for a traumatic injury
finding that he had not submitted medical evidence based on a proper history of injury
establishing that he sustained an injury due to his accepted employment incident of bending over
to release a lock. Counsel requested an oral hearing, before an OWCP hearing representative, on
June 28, 2011.
Appellant submitted a form report from Dr. Russonella dated June 14, 2011 indicating
with a checkmark “yes” that appellant aggravated his low back when lifting a heavy item. He
submitted a narrative statement dated September 22, 2011 alleging that his injury was the result
of several repetitive motion activities including moving and carrying mail equipment and a
maintenance toolbox during the two hours immediately prior to his back pain. On November 21,
1997 Dr. Bernard P. Newman, III, a Board-certified orthopedic surgeon, completed a note which
stated in its entirety that appellant sustained a lower back injury at work on October 1, 1997 and
was feeling better on that date.
Dr. Mark A.P. Filippone, a physician Board-certified in physical medicine and
rehabilitation, reported on October 5, 2011 that he reviewed appellant’s statement dated June 24,
2011 and diagnosed low back derangement with clear evidence of internal derangement of the
lumbar spine and obvious evidence of cervical radiculitis. He stated that the injury on April 25,

2

2011 was the culmination of all of appellant’s back injuries as it was “quite literally the straw
that broke the camel’s back, as the saying goes, not to imply that [appellant] is a camel.”
Appellant testified at the oral hearing on October 11, 2011. He stated that he sustained
employment-related back injuries in 1974, 1984 and 1997. Appellant was also injured in a
nonemployment-related motor vehicle accident in 1994. He stated that he returned to full duty
after each of these injuries. In January 2011, appellant fell outside a library and injured his back.
He stated that his duties included cleaning postal machines. This task involved moving a tool
case weighing 40 pounds as well as a separate toolbox weighing 200 pounds, a tool bag
weighing 25 pounds, rolling a vacuum cleaner weighing 20 pounds and moving the letter
equipment from around and atop the machine. Appellant stated that the letter equipment
included carts weighing between 400 and 550 pounds which had to be pushed away from the
machine. He stated that his back pain occurred after completing two of the four machines
assigned to him while releasing a maintenance lock on the circuit breaker. Appellant stated that
he pulled the circuit breaker and stood up. He experienced pain in his back and then a few
minutes later numbness going down his right leg.
By decision dated November 23, 2011, the hearing representative denied appellant’s
claim finding that he failed to submit sufficient medical opinion evidence based on a proper
history of injury to establish a causal relationship between appellant’s diagnosed back condition
and his employment incident of April 25, 2011.
Counsel requested reconsideration on December 5, 2011. In a statement dated June 24,
2011, appellant described his prior back injuries including the slip and fall on January 28, 2011.
He stated that he returned to work on February 17, 2011 and performed his full duties. Appellant
stated on April 25, 2011 at 3:00 p.m. that he reported for duty and was required to perform a
daily maintenance route on mail processing equipment machines by 6:00 p.m. He stated that he
had to remove all items from around the machines including mail equipment, letter containers,
trays and any other items. Appellant then assembled all the assigned tools in the area including a
vacuum cleaner, toolbox and replacement machine parts. He then performed the maintenance
including vacuuming while working in a crouched or kneeling position and reaching into the
machine. Appellant wiped down the machine with cleaning solution and removed any damaged
or worn components. He then removed his tools, removed the maintenance lock, restored power
to the machine and started the machine. Appellant removed his tools and repeated the process.
He stated that after he completed the assigned tasks on the second machine at 6:00 p.m. and was
in the process of removing the maintenance lock he stood up and immediately felt severe pain in
his lower back. Appellant rested for a few minutes and then felt a numbing sensation down his
right leg.
By decision dated June 27, 2012, OWCP denied modification of its prior decision finding
that the medical reports did not provide a consistent mechanism of injury and are insufficient to
establish that the employment injury occurred as alleged.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA, that the claim was timely filed within the applicable time limitation period of FECA, that
an injury was sustained in the performance of duty as alleged and that any disability or specific
condition for which compensation is claimed is causally related to the employment injury.3
These are the essential elements of each and every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.4
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”5 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
sufficient evidence, generally only in the form a medical evidence, to establish that the
employment incident caused a personal injury.7
A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.8 Medical rationale includes a physician’s detailed opinion on
the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment activity. The opinion of the physician must be based on a
complete factual and medical background of the claim, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment activity or factors identified by the
claimant.9

2

5 U.S.C. §§ 8101-8193.

3

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

20 C.F.R. § 10.5(ee).

6

John J. Carlone, 41 ECAB 354 (1989).

7

J.Z., 58 ECAB 529 (2007).

8

T.F., 58 ECAB 128 (2006).

9

A.D., 58 ECAB 149 (2006).

4

ANALYSIS
Appellant alleged that he sustained a back injury on April 25, 2011 in the performance of
duty. He alleged that his injury occurred after completing the maintenance on two machines
including moving heavy mail equipment, tools and parts. Appellant stated that he experienced
back pain after he arose after bending to remove a maintenance lock from the second machine.
OWCP has accepted appellant’s description of the events which resulted in the employment
injury. On November 21, 1997 Dr. Newman stated that appellant sustained a lower back injury
at work on October 1, 1997. Appellant also received diagnoses of low back syndrome, right
lower extremity radiculopathy and multiple level spondylolysis with facet hypertrophy from
Drs. Russonella and Filippone. These physicians have attributed appellant’s diagnosed
conditions to his employment activities on April 25, 2011.
The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish that his employment activities on April 25, 2011 resulted in his diagnosed conditions.
Dr. Newman did not provide a specific diagnosis, history of injury or rationale. Without further
medical findings and factual details, his report is not sufficient to meet appellant’s burden of
proof. Dr. Russonella attributed appellant’s back condition to lifting a heavy object. This report
does not address appellant’s detailed mechanism of injury and is therefore not sufficient to
establish a causal relationship between his condition and his employment activities.
Dr. Filippone stated that he had reviewed appellant’s history of back injuries as well as
his description of employment activities on April 25, 2011. He diagnosed low back
derangement. Dr. Filippone stated that appellant’s current condition was as a result of the
culmination of his previous back injuries. He opined that the April 25, 2011 injury was “the
straw that broke the camel’s back.” The Board finds that this report does not provide the
necessary medical explanation of how appellant’s work activities that day caused or contributed
to his diagnosed condition. Without medical reasoning, this report is not sufficient to meet his
burden of proof. Dr. Filippone did not explain how or why appellant’s work activities that day
resulted in his diagnosed condition. Due to the deficiencies in the medical evidence, appellant
has failed to meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted the necessary medical evidence to
establish a causal relationship between his diagnosed back conditions and his accepted
employment activities on April 25, 2011.

5

ORDER
IT IS HEREBY ORDERED THAT the June 27, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 7, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

